 

Exhibit 10.37

 

AMENDMENT TO
RESEARCH COLLABORATION AND LICENSE AGREEMENT

 

This Amendment to Research Agreement (this “Amendment”) is entered into as of
January 24 2012 (the “Amendment Date”) by and between GenVec, Inc. (“GenVec”)
and Novartis Institutes for BioMedical Research, Inc. (“Novartis”).

 

WHEREAS, GenVec and Novartis are parties to that certain Research Collaboration
and License Agreement, effective as of January 13, 2010 (the “Agreement”); and

 

WHEREAS, GenVec and Novartis wish to amend the Agreement to extend the Research
Collaboration Term in the Agreement to support two (2) FTEs for an additional
year as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Amendment, the parties agree as follows:

 

1.Section 1.70 is hereby deleted, and in its place, the following is hereby
inserted:

 

“Research Collaboration Term” shall mean the period commencing on the Effective
Date and ending three (3) years after the Effective Date, subject to Novartis’
ability to terminate the Research Collaboration pursuant to Section 4.1(b).

 

2.Section 6.4(a) is hereby deleted, and in its place, the following is hereby
inserted:

 

6.4 Payments for Research Collaboration and Additional Research Support.

 

Novartis shall make research payments to GenVec in connection with the Research
Collaboration equal to the FTE Rate per FTE assigned to the Research
Collaboration per year. Such payments shall be (i) invoiced to Novartis in
arrears once per Calendar Quarter and (ii) based on the actual number of FTEs
assigned to the Research Collaboration during the preceding Calendar Quarter.
The total payments to GenVec for FTEs assigned to the Research Collaboration for
period before the Amendment Date shall not exceed [**] per contract year. During
the period following the Amendment Date, the total payments to GenVec for FTEs
assigned to the Research Collaboration shall not exceed [**].

 

3.With respect to activities following the Amendment Date, the Research
Collaboration Plan is hereby amended to add the activities set forth on Exhibit
A to this Amendment.

 

4.This Amendment is effective upon the Amendment Date and is and will be deemed
to be an integral part of the Agreement.

 

5.Any initially capitalized terms not otherwise defined herein shall have the
meanings given in the Agreement.

 

6.Except as expressly amended hereby, all terms of the Agreement shall remain
unchanged and in full force and effect.

 

7.This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

[**] The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

1

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the
Amendment Date.

 

NOVARTIS INSTITUTES FOR BIOMEDICAL RESEARCH, INC.

 

By: /s/ Dr. Charles Wilson         Name: Dr. Charles Wilson         Title: Vice
President Global Head, Strategic Alliances       GENVEC, INC.         By: /s/
Douglas J. Swirsky         Name: Douglas J. Swirsky         Title: SVP, CFO  

 

[**] The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

2

 

 

 

[Signature Page to Amendment to GenVec Research Collaboration and License
Agreement]

 

[**] The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

3

 

 

 

Exhibit A — Research Collaboration Plan Amendment

 

Research objectives for the period after the Amendment Date

 

Objectives and Supporting Activities   Rationale   FTEs [**]                    
                           

 

[**] The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

4



